 



Exhibit 10.1

ROCKWELL AUTOMATION, INC.

MEMORANDUM OF AMENDMENTS
TO THE ROCKWELL AUTOMATION, INC.
2003 DIRECTORS STOCK PLAN

ADOPTED BY THE BOARD OF DIRECTORS ON APRIL 25, 2003

Amend the second paragraph of Section 6 of the Plan to read in its entirety as
follows:



    Each Non-Employee Director may elect each year, not later than December 31
of the year preceding the year in which the annual award of Shares is to be
made, to receive the annual award in the form of restricted stock (Restricted
Shares). Upon receipt of Restricted Shares, the recipient shall have the right
to vote the Restricted Shares and to receive dividends thereon, and the
Restricted Shares shall have all the attributes of outstanding Shares, except
that the Restricted Shares shall be held in book-entry accounts subject to the
direction of Rockwell Automation (or if Rockwell Automation elects, certificates
therefor may be issued in the recipient’s name but delivered to and held by
Rockwell Automation) until the day on which the recipient retires from the Board
under the Board’s retirement policy or the recipient resigns from the Board or
ceases to be a director by reason of the antitrust laws, compliance with
Rockwell Automation’s conflict of interest policies, death, disability or other
circumstances the Board determines not to be adverse to the best interests of
Rockwell Automation, at which time the Restricted Shares so held shall be
delivered to the Non-Employee Director and cease to be Restricted Shares. If a
Change of Control as defined in Article III, Section 13(I)(1) of Rockwell
Automation’s By-Laws shall occur, then the restrictions on all Shares granted as
Restricted Shares under the Plan at any time before the occurrence of that
Change of Control shall forthwith lapse, those Shares shall cease to be
Restricted Shares and those Shares shall be delivered as promptly as practicable
to the Non-Employee Directors in whose names they are registered.

Amend Section 11 of the Plan to read in its entirety as follows:



  11.   AMENDMENT AND TERMINATION OF THE PLAN.         The Plan may be amended
by the Board in any respect, provided that, without shareowner approval, no
amendment shall (i) materially increase the maximum number of Shares available
for delivery under the Plan (other than adjustments pursuant to Section 9), or
(ii) materially increase the benefits accruing to participants under the Plan or
otherwise materially modify the Plan (except within the parameters as set forth
in Sections 6, 7 and 8 of the Plan), or otherwise be effective to the extent
that shareowner approval is necessary to comply with any applicable tax or
regulatory requirements or rule of any exchange on which the Shares are listed.
The Plan may also be terminated at any time by the Board. Termination of the
Plan shall not affect the rights of Non-Employee Directors with respect to
awards previously granted to them and all unexpired awards shall continue in
force and effect after termination of the Plan except as they may lapse or be
terminated by their own terms and conditions.

 